  Case: 1:17-md-02804-DAP Doc #: 1204 Filed: 12/19/18 1 of 2. PageID #: 29059



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                          MDL No. 2804
OPIATE LITIGATION
                                                     Case No. 17-md-2804
This document relates to:
                                                     Hon. Dan Aaron Polster
The County of Summit, Ohio, et al. v. Purdue
Pharma L.P., et al., Case No. 18-OP-45090

The County of Cuyahoga v. Purdue Pharma
L.P., Case No. 17-OP-45004

City of Cleveland v. AmerisourceBergen Drug
Corp., Case No. 18-OP-45132



      MOTION FOR LEAVE TO FILE EMERGENCY MOTION TO ENJOIN THE
      MASSACHUSETTS ATTORNEY GENERAL’S OFFICE FROM VIOLATING
                     THE MDL PROTECTIVE ORDER


       Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick

Company (“Purdue”) move this Court for leave to file the annexed emergency motion for an

Order enjoining the Massachusetts Attorney General’s office from violating the terms of the

MDL Protective Order [Doc. # 441].

       For the reasons described in the annexed motion, Purdue urgently requests that the Court

consider this emergency motion because Purdue faces an imminent risk of irreparable harm. The

Massachusetts Attorney General’s office, which obtained documents pursuant to the MDL

Protective Order, is threatening to violate this Court’s protective order by disclosing confidential

information Purdue produced in this MDL in a Massachusetts proceeding without following the

procedures applicable to challenges to confidentiality designations established by this Court.
  Case: 1:17-md-02804-DAP Doc #: 1204 Filed: 12/19/18 2 of 2. PageID #: 29060



       Purdue has made diligent efforts to resolve this dispute in calls and communications with

the Attorney General’s Office, to no avail. Purdue now has no choice but to seek immediate

court intervention to prevent what Purdue believes is a clear violation of the MDL Protective

Order. The motion is specifically authorized by paragraph 81 of the MDL Protective Order.

       Expedited consideration by this Court is critical because it is possible that at the hearing

on the motion to impound this coming Friday, December 21, 2018, the judge presiding over the

Massachusetts proceeding, Justice Janet L. Sanders, will permit the filing of an unredacted

Amended Complaint containing references to and quotes from confidential Purdue documents.



Dated: December 19, 2018

                                              /s/ Mark S. Cheffo
                                              Sheila L. Birnbaum
                                              Mark S. Cheffo
                                              Hayden A. Coleman
                                              DECHERT
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, NY
                                              Telephone: (212) 698-3500
                                              Fax: (212) 698-3599
                                              sheila.birnbaum@dechert.com
                                              mark.cheffo@dechert.com
                                              hayden.colemen@dechert.com

                                              Counsel for Defendants Purdue Pharma L.P.,
                                              Purdue Pharma Inc., and The Purdue Frederick
                                              Company




                                                 2
